CAPOTOSTO, J.
This action is brought by the plaintiff to recover a commission of $1140 as a real estate broker. The jury returned a verdict for the defendant. The plaintiff moves for a new trial on the usual grounds.
The sale in this case was never consummated. The testimony with it's reasonable inferences and conclusions gave the jury ample latitude to bring in the verdict which it did. While the jury might have been justified in returning- a verdict for the plaintiff, yet it could just as x-easonably have reached the conclusion that the defendant had not in fact produced a customer who was ready, willing and able to purchase the property. Certain phases' of the testimony, if believed by the jury, went even further and raised a question of good faith.
Lynch vs. Fallon, 11 R. I. 311;
Butler vs. Baker, 17 R. I. 582.
The failure of the prospective customer to testify, the absence of any substantial reason why the sale did not go through, the silence of the plaintiff’s case with the exception of certain broad generalities testified to by the plaintiff himself as to the financial responsibility of the prospective buyer, the manner in which the agency was solicited, and the conduct of the plaintiff throughout the whole transaction, were matters which undoubtedly influenced the jury in reaching its conclusion. The real perspective in this case can be gathered only from a consideration of the entire evidence rather than from isolated bits of testimony.
Motion for new trial denied.